Citation Nr: 1450197	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-26 343	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



REMAND

The Veteran had periods of active duty for training (ACDUTRA) and inactive duty training and (INACDUTRA) service in the Air National Guard from April 1968 to April 1974.  He also had periods of ACDUTRA and INACDUTRA service with the Air National Guard from July 1984 to December 1998. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  Local jurisdiction is currently with the Houston, Texas, RO.

The Veteran seeks to establish entitlement to service connection for right ear hearing loss due to in-service noise exposure.  Service connection is already in effect for left ear hearing loss and tinnitus.

The Veteran was previously afforded a VA examination in June 2008 and was not found to have a right ear hearing impairment for VA purposes under 38 C.F.R. § 3.385 (2014).  

Subsequent to that examination, the Veteran submitted a June 2010 audiogram and a medical opinion from a private audiologist (Dr. Johnson) who diagnosed the Veteran with moderate hearing loss and related such hearing loss to military service.  The June 2010 audiogram includes a graphical representation of the Veteran's hearing impairment.  The Board, as the finder of fact, may interpret graphical representation in a proffered audiogram when it is sufficiently clear to permit the proper interpretation.  Here, the June 2010 graphical representation appears to reflect right ear hearing loss in accordance with 38 C.F.R. § 3.385.

The Veteran failed to report for VA examinations scheduled in June 2011 and August 2011 to evaluate his claimed right ear hearing loss.  However, in a statement received in August 2014, the Veteran's representative asserted that the Veteran had not received notice of either examination.  The Veteran's representative also averred that the Veteran's hearing acuity had worsened since he was last examined by VA in June 2008.  In light of the Veteran's credible testimony of worsening hearing acuity, and given the state of the record, another VA examination is necessary to properly adjudicate this claim.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

On remand, the Veteran should be given an opportunity to identify any other healthcare provider who has treated him for hearing loss.  All outstanding records that are identified are to be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any healthcare providers who have treated him for his hearing loss.  After securing any necessary authorization from the Veteran, all non-duplicative treatment records are to be obtained.  If any of these records cannot be obtained after reasonable efforts have been made, the Veteran must be notified and allowed an opportunity to provide the records.

2.  Thereafter, schedule the Veteran for a VA audiological examination to determine the nature and etiology of his right ear hearing loss.  The claims file must be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.  

The examiner is to opine as to whether it is at least as likely as not that any currently identified right ear hearing loss had onset during active service or is causally related to the Veteran's service. 

If the examiner finds that right ear hearing loss is not established on examination, in accordance with 38 C.F.R. § 3.385; he or she is to correlate such findings with those shown in the June 2010 private audiogram.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must explain why this is so.  

3.  Finally, after undertaking any additional development necessary, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

